Exhibit 10.8

 

UNUMPROVIDENT CORPORATION

AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE PLAN

 

PURPOSE OF THE PLAN

 

The UnumProvident Corporation Amended and Restated Employee Stock Purchase Plan
(the “Plan”) is sponsored by UnumProvident Corporation (“Corporation”) to
provide its employees and those of its subsidiaries an opportunity to share in
the ownership of the Corporation by providing them with a convenient means for
regular and systematic purchases of shares of the Corporation’s Common Stock,
$0.10 par value (“Stock”), at favorable prices and on favorable terms, and thus
to develop a stronger incentive to work for continued success of the
Corporation.

 

The Plan is intended to qualify as an “Employee Stock Purchase Plan” under
Sections 421 and 423 of the Internal Revenue Code of 1986, as amended (“Code”).
The provisions of the Plan will be construed in a manner consistent with the
requirements of such sections of the Code.

 

ADMINISTRATION

 

The Plan is administered by the Compensation Committee of the Board of Directors
(“Committee”). Members of the Committee are non-employee directors who are
elected by the stockholders. Members of the Committee serve without fixed terms
and are appointed or removed by the Board. The Committee has the power to make,
amend, and repeal rules and regulations for the interpretation and
administration of the Plan.

 

The Corporation reserves the right for the Committee to amend, suspend, or
discontinue the Plan. No amendments will be made without stockholder approval if
such approval is required under any law or requirement of the stock exchange
upon which the Stock is listed. Amendments to change the number of shares
reserved for option under the Plan or to decrease the option price may only be
made with stockholder approval.

 

STOCK SUBJECT TO PLAN; TERM OF PLAN; PRORATION OF SHARES

 

The total number of shares that may be optioned to all participants under the
Plan may not exceed 3,460,000 shares. Stock subject to the Plan may be unissued
shares, reacquired shares or shares bought on the open market for purposes of
the Plan. If an option granted under the Plan expires or terminates for any
reason without having been exercised in whole or part, the shares subject to
such option that are not purchased shall again be available for subsequent
option grants under the Plan. If the total number of shares to be purchased by
all participants in any Purchase Period (as defined below) exceeds the number of
shares set aside for the Plan, shares will be purchased only for the number of
shares equal to a pro rata portion of the available number of shares. If this
occurs, any remaining balance in a participant’s account will be returned to the
participant. Whenever any change is made in Stock subject to the Plan or subject
to deductions outstanding under the Plan (though merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, combination of
shares, exchange of shares, change in corporate structure, or otherwise), action
will be taken by the Committee to adjust the number of shares subject to the
Plan and the terms of options outstanding under the Plan.



--------------------------------------------------------------------------------

ELIGIBILITY

 

All employees of the Corporation and its subsidiaries (as defined in Code
Section 424(f)) are eligible to participate in the Plan except:

 

a) Employees who own (or would own immediately following the grant of an option
under the Plan) stock possessing 5% or more of the total combined voting power
or value of all classes of stock of the Corporation or any subsidiary. For
purposes of this section, the attribution rules of Code Section 424(b) shall
apply in determining stock ownership of any employee.

 

b) Employees who customarily work less than 20 hours per week.

 

c) Employees who customarily work 5 months or less per calendar year.

 

d) Employees who are not currently receiving a regular payroll paycheck from the
Corporation.

 

PURCHASE PERIODS AND PURCHASE PRICE

 

In each calendar year there are four three-month “Purchase Periods” beginning
January 1, April 1, July 1, and October 1. Options to purchase shares under the
Plan will be granted by the Corporation at the beginning of each period and are
nontransferable by the employee. Each Purchase Period will end on March 31, June
30, September 30 and December 31, respectively. Options granted at the beginning
of each Purchase Period will be exercised at the end of such Purchase Period.
Unless the participating employee withdraws from the Plan (see “WITHDRAWING FROM
THE PLAN”), whole and fractional shares of Stock will automatically be purchased
for such participating employee with the money withheld through payroll
deductions during the period.

 

The purchase price per share is 85% of the fair market value of the stock on the
beginning date of a Purchase Period or the ending date of a Purchase Period,
whichever amount is lower. The fair market value of a share of Stock as of such
date shall be the official closing market price of the Stock on the New York
Stock Exchange (NYSE). If the NYSE is closed, or if no sale of the Stock
occurred on either of these dates, then the closing market price on the date
preceding the beginning or ending of a Purchase Period on which there was a sale
will apply.

 

The following examples illustrate how the purchase price is determined:

 

Example #1: Purchase Period January 1 – March 31

 

Closing price on January 1 - $25 ($25 x 85%) = $21.25

Closing price on March 31 - $27 ($27 x 85%) = $22.95

 

Since 85% of $25 is less than 85% of $27, the purchase price on March 31 would
be $21.25.

 

Page 2



--------------------------------------------------------------------------------

Example #2: Purchase Period July 1 – September 30

 

Closing price on July 1 - $28 ($28 x 85%) = $23.80

Closing price on September 30 - $26 ($26 x 85%) = $22.10

 

Since 85% of $26 is less than 85% of $28, the purchase price on September 30
would be $22.10 per share.

 

ENROLLMENT

 

Participation in the Plan is voluntary. When an employee becomes eligible to
participate in the Plan, such employee may enroll prior to the beginning of a
Purchase Period by submitting an election in accordance with instructions from
the Plan administrator. By enrolling in the Plan, the employee authorizes the
Corporation to make after-tax payroll deductions from compensation (as defined
in “PAYROLL DEDUCTION AMOUNTS”). Enrollment must be submitted prior to the first
payroll period of the applicable Purchase Period. Any employee who does not
enroll at the initial eligibility date, may, if eligible, enroll in the manner
described above and begin participating at any later Purchase Period if eligible
at that time.

 

PAYROLL DEDUCTION AMOUNTS

 

A participating employee may elect payroll deduction of any amount in each pay
period but not less than $10 per pay period. The maximum amount per pay period
is $885. Compensation is defined, for purposes of the Plan, as the participant’s
regular base wages, but excluding overtime, bonuses and any incentive pay.

 

CHANGES IN PAYROLL DEDUCTION

 

An employee may change payroll deduction amounts at any time while enrolled in
the Plan, subject to the “Payroll Deduction Amounts” discussed above. However,
any change in payroll deductions during a Purchase Period will not become
effective until the first payroll deduction of the following Purchase Period. If
any employee changes the deduction amount to $0, this is considered a withdrawal
from the Plan. See “WITHDRAWAL FROM THE PLAN” for further details.

 

LUMP SUM PURCHASE PAYMENTS

 

All payments to the Plan must be made by payroll deduction. Lump sum purchase
payments are not permitted.

 

Page 3



--------------------------------------------------------------------------------

MAXIMUM AMOUNT OF PURCHASE

 

Notwithstanding anything else contained herein, no employee may be granted an
option for any Purchase Period which permits such employee’s rights to purchase
Stock under this Plan and any other qualified employee stock purchase plan
(within the meaning of Code Section 423) of the Corporation and its subsidiaries
to accrue at a rate which exceeds $25,000 of fair market value of such Stock for
each calendar year in which an option is outstanding at any time. For purposes
of this Section, fair market value shall be determined as of the beginning of
the Purchase Period. If a participating employee’s purchases exceed this amount,
such participating employee’s excess payroll deductions will be returned,
without interest, as soon as practicable.

 

STOCK ACCOUNT, RIGHTS OF A STOCKHOLDER AND DELIVERY OF SHARES

 

Payroll deductions on behalf of each participating employee will be used to
purchase stock of the Corporation, with such stock purchased credited to an
account maintained by a brokerage firm selected by the Committee.

 

Stock Account

 

Whole and fractional shares are automatically credited to a participating
employee’s Stock account at the brokerage firm as soon as practicable after each
Purchase Period ends. No interests in, and no further rights or obligations
under, the Plan are created by crediting a participating employee’s Stock
account.

 

Rights of a Stockholder

 

A participating employee will have the rights and privileges of a stockholder
once the shares are credited to his/her account, subject to the six month
restriction period discussed under “Holding Period and Delivery of Shares”
below. Whole shares, but not fractional shares, can be voted. Dividends on
shares purchased and maintained in a participating employee’s Stock account
automatically will be reinvested in Stock under the terms and conditions for
dividend reinvestment, unless the participating employee requests a dividend
check from the brokerage firm. Shares purchased through dividend reinvestment
are not offered under the Plan and are not purchased pursuant to, or at a price
determined under, the Plan.

 

Holding Period and Delivery of Shares

 

Shares of Stock purchased pursuant to this Plan may not be transferred or
disposed of for a period of six months following the date on which such shares
are purchased, except in the event of involuntary termination, death or
disability as discussed (and defined) under “TERMINATION OF EMPLOYMENT”.

 

Page 4



--------------------------------------------------------------------------------

WITHDRAWAL FROM THE PLAN

 

A participating employee may withdraw from the Plan at any time before, during
or after a Purchase Period. If a withdrawal occurs for any reason, the
participating employee’s interest in the Plan terminates. To voluntarily
withdraw, a participating employee must notify the Plan administrator in
accordance with instructions provided by the Plan administrator. If a
participating employee becomes ineligible to participate in the Plan for any
reason, the Corporation will automatically withdraw the employee from the Plan.

 

When a participating employee withdraws from the Plan, the Corporation will
cease payroll deductions, and any payroll deductions that may have accumulated
in the current quarter will be refunded as soon as practicable, without
interest. Such participating employee may not participate in the Plan until the
beginning of the Purchase Period following completion of one year from the date
of withdrawal. For example, if a participating employee withdrew in March of a
year, he/she would not be eligible to participate again until the Purchase
Period beginning April 1 of the following year.

 

If a participating employee elects a “hardship withdrawal” from a 401(k) plan,
such employee may be ineligible to participate in the Employee Stock Purchase
Plan to the extent required by section 401(k) of the Internal Revenue Code of
1986, as amended.

 

To resume participation after any type of withdrawal, an employee must notify
the plan administrator to re-enroll prior to the payroll period deadline of the
applicable Purchase Period.

 

TERMINATION OF EMPLOYMENT

 

Other than Involuntary Termination, Death or Disability

 

If an employee leaves the company for any reason other than involuntary
termination, death or disability, such employee’s participation will
automatically end on the date of termination of employment and any payroll
deductions that have accumulated will be refunded as soon as practicable,
without interest. Shares in the participating employee’s Stock account will
continue to be subject to the six-month restriction period as discussed under
“Holding Period and Delivery of Shares.”

 

Involuntary Termination, Death or Disability

 

If an employee is involuntarily terminated, dies or becomes disabled while
participating in the Plan, such employee’s participation will automatically end
on the date of termination of employment, death or disability, and any payroll
deductions that have accumulated will be refunded as soon as practicable,
without interest. In the event of a participating employee’s death, funds will
be refunded to the named beneficiary of the payroll deduction account, or if a
beneficiary has not been named, to such deceased employee’s estate. Shares in a
Stock account for an employee who has been involuntarily terminated, dies or
becomes disabled while participating in the Plan will not be subject to the
six-month restriction period discussed under “Holding Period and Delivery of
Shares.”

 

Page 5



--------------------------------------------------------------------------------

For purposes of this Plan, involuntary termination means a termination of
employment following which an employee is eligible for the Corporation’s
Separation Pay Plan or Severance Pay Plan. Disability means any illness or other
physical or mental condition of an employee that renders the employee incapable
of performing his or her customary and usual duties for the Corporation, or any
medically determinable illness or other physical or mental condition resulting
from a bodily injury, disease or mental disorder which, in the judgment of the
Committee, is permanent and continuous in nature. The Committee may require such
medical or other evidence as it deems necessary to judge the nature and
permanency of the employee’s condition.

 

Page 6